Citation Nr: 0627007	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for urinary incontinence as a residual of prostate 
cancer.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for bowel incontinence as a residual of 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION
The veteran had active service from October 1950 to May 1952 
and from February 1954 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's urinary incontinence does not cause a 
daytime voiding interval between one and two hours, nor does 
it cause him to awaken to void three to four times per night.  
The veteran's urinary incontinence does not require him to 
wear absorbent materials.  

2.  The does not have occasional involuntary bowel movements 
that necessitate the wearing of absorbent materials.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for urinary incontinence 
as a residual of prostate cancer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 
7528 (2005).

2.  The criteria for a higher rating for bowel incontinence 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.115a, 4.115b, DC 7332 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

With regards to the veteran's claim for urinary incontinence, 
where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

With regards to the veteran's claim for bowel incontinence, 
if two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected urinary incontinence, currently 
evaluated as 10 percent disabling as a residual of prostate 
cancer, for which he was previously 100 percent service-
connected.  He is currently assigned a 10 percent rating 
under DC 7528, malignant neoplasms of the genitourinary 
system.  38 C.F.R. § 4.115(b).  

DC 7528 provides that following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  Under DC 7528, the rater is instructed to rate on 
residuals if there has been no local recurrence or 
metastasis.  

In November 2002, the RO proposed that the veteran's 100 
percent evaluation under DC 7528 be reduced because his 
cancer was in remission.  38 C.F.R. § 3.105(e).  In an 
October 2003 rating decision, the RO assigned a 10 percent 
evaluation for residuals of prostate cancer based on voiding 
dysfunction.  There is no evidence of record that the veteran 
has renal dysfunction.  Therefore it is proper to rate the 
residuals based upon a voiding dysfunction.  

The RO rated the veteran according to the criteria provided 
for voiding dysfunction and urinary frequency in 38 C.F.R. 
§ 4.115a, dysfunctions of the genitourinary system.  A 10 
percent rating is warranted for urinary frequency when the 
daytime voiding interval is between two and three hours or 
the veteran awakens to void two times per night.  A 20 
percent rating is warranted when the daytime voiding interval 
is between one and two hours or the veteran awakens to void 
three to four times per night.  The lowest available rating 
for voiding dysfunction is 20 percent, which is warranted 
when the disability requires the wearing of absorbent 
materials which must be changed less than twice a day.  

A June 2003 record from Dr. W. L., a private practitioner, 
showed that the veteran had urinary frequency, but did not 
specify daytime voiding intervals or night time voiding.  

In 2002, the veteran was seen by Dr. J. L., a private 
practitioner.  He reported experiencing irritative voiding 
symptoms and impotence.  

In September 2002, the veteran underwent a VA genitourinary 
examination.  The veteran reported that after undergoing 
cancer treatment, he experienced occasional dribbling, but 
did not have to wear pads.  

There is no evidence of record that the veteran had a daytime 
voiding interval between one and two hours, or that he woke 
up three to four time per night to void.  Therefore, the 
criteria for a 20 percent evaluation for urinary frequency 
are not met.  The post-service medical record, as a whole, 
provides evidence against this claim.

The veteran reported that he did not wear any absorbent 
materials to alleviate his voiding dysfunction.  Therefore, 
the criteria for a 20 percent evaluation for voiding 
dysfunction are not met, since such a rating requires that 
absorbent materials be worn and changed less than two times 
per day.  

The veteran argues that his cancer is in remission, which 
does not mean that he is cancer-free, or that his cancer will 
not return in the future.  The veteran is entitled to a 
rating based upon his current level of disability from 
prostate cancer.  Medical evidence of record shows that the 
veteran completed cancer treatment in April 2001, and that 
there is no current malignancy.  Should the cancer return or 
the condition worsen, he can be compensated for it at that 
time.  However, reviewing the evidence, the Board finds that 
the overall disability picture for the veteran's urinary 
incontinence as a residual of prostate cancer does not more 
closely approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

With regards to the veteran's claim for an increased rating 
for bowel incontinence, he is currently assigned a 10 percent 
evaluation by analogy under DC 7399-7332, impairment of 
sphincter control.  Under DC 7332, a 10 percent rating is 
warranted with constant slight or occasional moderate 
leakage.  A 30 percent evaluation is warranted when there are 
occasional involuntary bowel movements requiring the veteran 
to wear a pad.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

A June 2003 record from Dr. W. L., a private practitioner, 
showed that the veteran had bowel frequency and occasional 
incontinence of stool.  

At his September 2002 VA genitourinary examination, the 
veteran reported that he had trouble with bowel movements, 
constipation, and diarrhea during radiation treatment for 
prostate cancer.  He stated that after the treatment ended, 
his bowel functions returned to normal.  He stated that he 
did not have to wear pads.  

There is no evidence of record that the veteran has 
occasional involuntary bowel movements that require him to 
wear a pad.  Therefore, the criteria for a 30 percent 
evaluation are not met.  Reviewing the evidence, the Board 
finds that the overall disability picture for the veteran's 
bowel incontinence as a residual of prostate cancer does not 
more closely approximate a 30 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 30 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for urinary incontinence and 
10 percent for bowel incontinence.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2001, June 2003, and August 2004, as well as 
information provided in the July 2005 statement of the case 
(SOC), the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2005 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the October 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
April 2001 and June 2003 VCAA letters do not specifically ask 
the veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the August 
2004 VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
April 2001 and June 2003 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
increased evaluations are being denied, no disability rating 
or effective date will be assigned.  Therefore there can be 
no possibility of any prejudice to the veteran.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

An increased evaluation for urinary incontinence as a 
residual of prostate cancer is denied.  

An increased evaluation for bowel incontinence as a residual 
of prostate cancer is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


